DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments to the claims filed in the response dated 06/27/2022 (hereafter, “the response”) overcome the prior objections and rejections under 35 U.S.C. §112(b).
Applicant arguments relating to the rejections under 35 U.S.C §§102 and 103 in the response have been fully considered but are not found persuasive. 
Applicant argues that Xie is not prior art. Examiner disagrees with this assertion. Xie is prior art under 102(a)(2). Applicant asserts that CN111613739A, instead, is prior art. However, under 35 U.S.C. §102, this document is not prior art. Under 35 U.S.C. §102(a)(2), U.S. patent applications and PCT patent applications designating the U.S. are relevant as prior art as of their earliest effective filing dates. Since CN111613739A is neither a U.S. patent publication or a WIPO published patent publication, it is not prior art under 102(a)(2) (see MPEP 2154.01(b).
The examiner cited portions of Xie which were disclosed in / supported by the earlier foreign priority document, giving them the earlier effective filing date. Figs. 8-12 are from the earlier priority earlier document (and correspond to Figs. 1-5, respectively, in that document), while Figs. 1-7 are from the later priority document. Thus, Applicant is incorrect about the assertion that Xie is not prior art, and Xie continues to be applied in the below rejections.
Applicant argues that, “the insulating member 50 of Xie' is a bent structure and extends to the position where it is about to touch or contact the second electrode tab, which is also an end point of the metal housing; or rather, the second electrode tab and the metal housing are directly superimposed without the insulating member 50 in between.” There is no claim language that disclaims “a bent structure” such that the claims are patentably distinct from Xie. For at least this reason, the argument is unpersuasive.
Applicant also argues that Xie does not disclose the currently claimed first insulating layer. Examiner disagrees. FIG. 12 appears to disclose the limitation (see annotated FIG. 1 given below). The limitation is also discussed at ¶97, see rejection below in addition to  annotated FIG. 1, given below.

    PNG
    media_image1.png
    517
    792
    media_image1.png
    Greyscale
ANNOTATED FIG. 1
(FIG. 12 of Xie, annotated)

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie (WO2021244618A1). Xie is relied upon for its priority date of June 03, 2020, which predates the earliest effective filing date of the present application of June 05, 2020. A machine translation of Xie accompanies this Action.
Regarding claim 1, Xie teaches a button-type lithium ion battery (title, [001], FIG. 12) comprising:
	a metal housing (bottom case 101 and top cover 102; [078], [083]; housing can be made of stainless steel, copper, or iron, all of which are metals ([080])), comprising a metal shell (bottom case 101) and a cover plate (top cover 102) disposed at a side of the metal shell (see FIG. 12) and sealed to the metal shell ([081]);
	a cell (analogous to battery core 20, FIG. 9) received in the metal shell (see FIGS. 9 and 12);
	a terminal (counterbore 302; [089]), disposed on an outside of the metal shell or the cover plate (see FIG. 12);
	at least one first electrode tab (first pole piece 201, FIG. 12; [094]), arranged on the cell and electrically connected to the metal housing ([098]);
	at least one second electrode tab (second pole piece 202, FIG. 10 (not referred to on FIG. 12)), arranged on the cell (see FIG. 12) and electrically connected to the terminal (second pole piece 202 is electrically connected to counterbore 302); and
	 an insulating member (sealing rubber ring 50, FIG. 12; [081]) disposed between the metal housing and the terminal (the sealing ring 50 on FIG. 12 is disposed between the alleged terminal 302 and the top cover 102 of the alleged metal housing);
	wherein the insulating member is insulating and sealing the metal housing and the terminal (the term, “sealing” of “sealing rubber ring 50” meets the sealing limitation of the claim; the term, “rubber” of “sealing rubber ring 50” meets the insulating limitation of the claim);
	a polarity of the at least one first electrode tab is opposite to that of the at least one second electrode tab ([096]);
	a polarity of the metal housing is opposite to that of the terminal (this structure would be inherent to the battery, otherwise the battery would short-circuit and would not be useful as a battery);
	the metal housing and the terminal are sealed to the insulating member by means of heat or adhesion (“sealed together by a sealing rubber ring 50 by heating and pressing” ([0104]));
wherein the terminal is sealed to the metal shell or the cover plate via the insulating member ([081]);
wherein a first insulating layer (see FIG. 12, the sealing rubber ring 50 surrounds both the top portion and bottom portion of the top cap 102, which necessarily results in a “first insulating layer”, see [097] and annotated FIG. 1 above) is arranged on a surface of the cover plate toward the cell (this limitation is met by FIG. 12; “or insulation is provided between the inner wall of the top cover 102 and the second tab 202. Layer to improve the reliability of the electrical connection between the second tab 202 and the conductive member 30” ([097])), or a first insulating layer is arranged on a surface of the metal shell opposite to the cover plate and toward the cell. 
Regarding claim 2, Xie teaches the button-type lithium ion battery according to claim 1 as described above. Xie also teaches:
wherein an end surface of the metal housing contacting the insulating member, and
an end surface of the terminal contacting the insulating member are both surface-treated with metal passivation or complexation (Xie teaches to passivate the top cover 102 and conductive parts (i.e., bottom case 101); [0120]-[0121]). 
Regarding claim 4, Xie teaches the button-type lithium ion battery according to claim 1 as described above. Xie also teaches wherein a second insulating layer is arranged on a portion of a surface of the at least one second electrode tab toward the metal housing (“[t]he surfaces of the first tab and the second tab can also be attached with protective glue respectively.” ([050])).
Regarding claim 7, Xie teaches the button-type lithium ion battery according to claim 1 as described above. Xie also teaches:
wherein an injection hole (liquid injection port 301, FIG. 9) is defined on a surface of the metal shell or the cover plate (the injection port is defined by the alleged cover plate 102 and counterbore 302, which is held to meet the limitation);
a cover sheet (sealing member 40, FIG. 12) is arranged on an outside of the metal shell or the cover plate for sealing the injection hole (sealing member 40 is arranged outside of the cover plate, which is held to meet the limitation). 
Regarding claim 12, Xie teaches the button-type lithium ion battery according to claim 1 as described above. Regarding claim 12, the claim is interpreted as a Markush group where the cell is one of (1) a winding structure or (2) a stacking structure. The claim limitations of “the separators enclose the cathodes or the anodes; the cathodes are connected in parallel with each other, the anodes are connected in parallel with each other” are interpreted as being associated only with (2) the stacking structure. 
Xie teaches the first wherein the cell (battery 20, FIG. 9) is a winding structure ([094] describes the winding process; the winding structure is self-evident from FIG. 12), and thus meets the limitation. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Xie (WO2021244618A1) in view of Tamachi (US20170207491A1).
Regarding claim 6, Xie teaches the button-type lithium ion battery according to claim 1 as described above.
Xie does not teach wherein a safety vent is arranged on an inner or outer surface of the metal shell, the cover plate or the terminal to vent an internal overpressure.
However, Tamachi teaches the deficient limitation. Tamachi relates to button-type electrochemical cells and is thus analogous art. 
Tamachi teaches a safety vent (weakened portion 27, FIG. 13; [0119]) arranged on an outer surface of a cover plate (second container 25, FIGs. 2 and 13) to vent internal overpressure ([0120]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the button-type lithium ion battery of claim 1 as taught by Xie, wherein a safety vent is arranged on an outer surface of the cover plate to vent internal overpressure as taught by Tamachi. The skilled person would have been motivated to do so to vent gas when internal pressure rises in the battery ([0120]).
Regarding claim 8, Xie teaches the button-type lithium ion battery according to claim 7 as described above. 
Neither Xie nor Tamachi teach specifically where a safety valve is arranged on an inner or outer surface of the cover sheet to vent an internal overpressure. However, the limitation would have been obvious in view of Tamachi as described below. Tamachi relates to button-type electrochemical cells and is thus analogous art.
Tamachi teaches a safety vent (weakened portion 27, FIG. 13; [0119]) arranged on an outer surface of a cover plate (second container 25, FIGs. 2 and 13) to vent internal overpressure ([0120]). Tamachi does not specifically teach a cover plate (Xie teaches the alleged cover plate) or that the safety vent is arranged on the cover plate. Thus, Xie and Tamachi teach every element claimed, with the only difference between the claimed invention and Xie and Tamachi being the lack of actual combination of elements.
The safety vent of Tamachi is merely a weakened portion designed to rupture in the event of overpressure that is commonplace in the art of secondary batteries. The skilled person could have combined the safety vent of Tamachi with the cover plate of Xie by the methods taught by Tamachi. In doing so, each element would perform the same function as they do separately, i.e., the cover plate of Xie would still serve to seal the injection hole, and the safety vent disposed on the cover plate would serve to vent gas in the event of overpressure. Accordingly, the skilled person would have recognized that the combination of elements would have predictably resulted in a cover plate that also functions as a safety vent.
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by the combination of prior art elements according to known methods to yield predictable results, such that the button-type lithium ion battery according to claim 7 as taught by Xie includes a safety valve is arranged on an inner or outer surface of the cover sheet to vent an internal overpressure as taught by Tamachi. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 §I.A.
Regarding claim 11, Xie teaches the button-type lithium ion battery according to claim 1 as described above. Xie does not teach wherein the insulating member is made of non-metallic materials comprising one or more of polypropylene, polyethylene, polyetheretherketone, polyfluoroalkoxy, nylon, or epoxy resins. 
However, Tamachi teaches the deficient limitations. Tamachi relates to button-type electrochemical cells and is thus analogous art.
Tamachi teaches insulating member (ring films 31 and 32, FIG. 2; [0075]-[0076]) for thermally fusing the battery components together ([0086]) in the same manner as claimed. In this regard, Tamachi teaches the suitability of polyethylene and polypropylene as an insulating material ([0075]). 
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have used polyethylene and/or polypropylene into the alleged insulating member of Xie because Tamachi teaches these materials’ suitability as an insulating material and for fusing battery components together ([0075], [0086]).

Citation of Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN106450498A: CN’498 discloses insulating pads 14 and 16 (FIG. 1) that insulate the inner portions of the metal housing of the battery. The insulating pad 14 is notably between the electrode tab 101 and the metal housing 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721